DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters:
"112," “212,” and "312" have been used to designate the “display.”
“112,” “116,” and “316” have been used to designate the “reference mark.”
“104” and “204” have both been used to designate the “sensors.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character:
“112” has been used to designate both the “display” and the “reference mark.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to because Figure 5, in the box indicated by reference character 502 erroneously uses the phrase, “Monitorm by a computing device…”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught by Pelissier (US 2009/0198132 A1) in view of a combination of embodiments taught within Cho (US 8055305 B2).
	Regarding claim 1, a combination of embodiments taught by Pelissier teaches an ultrasound device (Pelissier: Para. 0025 (providing for an, "ultrasound unit 10")), comprising: a housing configured for handheld use (See Pelissier: Para. 0025 (specifying that the ultrasound unit is "[h]and-held … [and] comprises ... a housing 12")); an ultrasound transducer array coupled to the housing and configured to obtain ultrasound data while positioned adjacent to a body of a patient (See Pelissier: Para. 0025 (stating that the, "ultrasound unit 10... comprises a transducer 20") and Para. 0024 (providing that there, "are various protocols for performing ultrasonography … [which] may require the transducer to be moved in different ways over the skin of a subject")); a display coupled to the housing (See Pelissier: Para. 0025 (clarifying that the, "housing 12 [is] bearing a display")) and arranged to display medical information derived from the obtained ultrasound data (See Pelissier: Para. 0025 (stating that the, "[d]isplay 14 can display ultrasound images")); a plurality of sensors distributed about a periphery of the housing (See Pelissier: Para. 0027 (clarifying that, "the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Figs 3A and 3B, Ref. Chars. 26 A-C) and configured to detect when a hand of an operator is positioned around the housing (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14")); and a computing device disposed within the housing (See Pelissier: Para. 0050 (stating that the, "apparatus 10 comprises a data processor 40 that may comprise, for example, a microprocessor, microcontroller, digital signal processor or the like. Data processor 40 executes software 42"); Fig. 7, Ref. Char. 40), wherein the computing device is in communication with the ultrasound transducer array (See Pelissier: Para. 0050 (providing that the "[d]ata processor 40 is also connected to control an ultrasound system 44 that comprises transducer 20, driving circuits 45 for driving elements of transducer 20 to emit ultrasound, and receiving circuits 46 that receive signals representing reflected ultrasound received at elements of transducer 20 and process those signals"); Fig. 7), the display (See Pelissier: Para. 0050 (clarifying that the "[d]ata processor 40 is connected to generate an image 27 on display 14"); Fig. 7), and the plurality of sensors (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Fig. 7), the computing device operable to: monitor the plurality of sensors (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14")); determine whether a reading from a first sensor of the plurality of sensors at a first edge of the periphery of the housing exceeds a threshold (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14 ... switching between left- and right-handed modes may switch the functions invoked by actuating inputs 26A, 26B, and 26C and may also change corresponding labels 27 A, 27B, and 27C that are displayed on display 14 adjacent to inputs 26A, 26B and 26C")), and therefore substantially what is taught by claim 1. However, a combination of embodiments taught by Pelissier fails to teach wherein the computing device is operable to set the first edge as a primary edge based at least in part on the reading from the first sensor and orient the display such that the primary edge is at the bottom of the display. Nevertheless, Cho teaches wherein the computing device is operable to set the first edge as a primary edge based at least in part on the reading from the first sensor (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 4B, and 4D); and orient the display such that the primary edge is at the bottom of the display (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 4B and 4D).
	Regarding claim 5, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is further operable to: determine that the first edge is gripped by a thumb of the operator (See Pelissier: Para. 0030 (stating that the apparatus, "may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14, which extends away from transducer array 20 (as shown in FIG. 4A) and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation and is aligned generally with a side edge 14B of display 14 closest to transducer array 20 (as shown in FIG. 4B). Switching between these orientations may be performed in various ways. For example, an operator may be able to select between these orientations in order to maintain the top edge of the display in a consistent position relative to the operator, as illustrated in FIGS. 4A and 4B"), Para. 0032 (providing for, "a control, which may be provided on display 14 or may be a separate input may be provided to allow an operator to selectively rotate the ultrasound image so that it is properly oriented for the type of procedure being performed"), and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 3, 4A, 4B, and 4D)) based on at least in part on the reading from the first sensor (See Pelissier: Para. 0030 (stating that the apparatus, "may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14, which extends away from transducer array 20 (as shown in FIG. 4A) and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation and is aligned generally with a side edge 14B of display 14 closest to transducer array 20 (as shown in FIG. 4B). Switching between these orientations may be performed in various ways. For example, an operator may be able to select between these orientations in order to maintain the top edge of the display in a consistent position relative to the operator, as illustrated in FIGS. 4A and 4B") and Para. 0032 (providing for, "a control, which may be provided on display 14 or may be a separate input may be provided to allow an operator to selectively rotate the ultrasound image so that it is properly oriented for the type of procedure being performed"); Figs. 4A and 4B); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 4B, and 4D)).
Regarding claim 6, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is further operable to: determine that a reading from a second sensor at a second edge indicates that the second edge is gripped (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal and a middle finger R3, a third finger R4, and a pinky finger R5 of the right hand contact the left side"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D)) by a finger of the operator other than the thumb (See Pelissier: Para. 0033 (providing that, "user controls are located where they can be reached with the ... fingers of the same hand that the operator is using to grasp apparatus 10. In the two-handed operating mode, the user controls are located such that they can be conveniently operated by the operator's other hand (i.e. the hand that is not currently not holding housing 12)"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal and a middle finger R3, a third finger R4, and a pinky finger R5 of the right hand contact the left side"), Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D)).
Regarding claim 7, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is further operable to: determine that a reading from a third sensor at a third edge (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal") and Col. 7, Lines 19-47; Figs. 2A, 4B, and 4D) indicates that the third edge is gripped by an interdigital webbing of the operator's hand (See Cho: Col. 6, Lines 6-9 (providing, "an approach of dividing both hands of a user into a plurality of portions for defining grip postures"); Figs. 3 (clarifying that various portions of  interdigital webbing can be used in grip posture determination), 4B, and 4D).
Regarding claim 10, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), wherein the computing device is operable to: activate the ultrasound  (See Pelissier: Para. 0050 (providing that the "[d]ata processor 40 is also connected to control an ultrasound system 44 that comprises transducer 20, driving circuits 45 for driving elements of transducer 20 to emit ultrasound, and receiving circuits 46 that receive signals representing reflected ultrasound received at elements of transducer 20 and process those signals"); Fig. 7).
Regarding claim 11, a combination of embodiments taught by Pelissier teaches a method of operating a handheld ultrasound device (See Pelissier: Para. 0025 (providing for a, "[h]and-held ultrasound unit 10 [which] may be used in either hand. Unit 10 comprises a transducer 20 and a housing 12 bearing a display 14")), comprising: monitoring, by a computing device of the handheld ultrasound device (See Pelissier: Para. 0050 (stating that the, "apparatus 10 comprises a data processor 40 that may comprise, for example, a microprocessor, microcontroller, digital signal processor or the like. Data processor 40 executes software 42"); Fig. 7, Ref. Char. 40), a plurality of sensors distributed about a periphery of a housing of the handheld ultrasound imaging device (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14"); Fig. 7); determining, by the computing device, whether a reading from a first sensor at a first edge of the housing exceeds a threshold (See Pelissier: Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14")), and therefore substantially what is taught by claim 11. However, a combination of embodiments taught by Pelissier fails to teach setting, by the computing device, the first edge as a primary edge based at least in part on the reading from the first sensor and orienting, by the computing device, a display of the handheld ultrasound device such that the primary edge is at the bottom of the display. Nevertheless, Cho teaches setting, by the computing device, the first edge as a primary edge based at least in part on the reading from the first sensor (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 4B, and 4D); and orienting, by the computing device, a display of the handheld ultrasound device such that the primary edge is at the bottom of the display (See Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 4B and 4D).
Regarding claim 13, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho teaches the method of claim 11 (See above discussion), wherein setting the first edge as the primary edge comprises determining, by the computing device, that the first edge is gripped by a thumb of an operator (See Pelissier: Para. 0030 (stating that the apparatus, "may permit the orientation of ultrasound image 27 to be changed to suit the scanning protocol being used. For example, ultrasound image 27 may have a first orientation relative to display 14 in which the top edge of ultrasound image 27 is adjacent to the top edge 14A of display 14, which extends away from transducer array 20 (as shown in FIG. 4A) and a second orientation such that the top edge of the ultrasound image is rotated by 90° relative to the first orientation and is aligned generally with a side edge 14B of display 14 closest to transducer array 20 (as shown in FIG. 4B). Switching between these orientations may be performed in various ways. For example, an operator may be able to select between these orientations in order to maintain the top edge of the display in a consistent position relative to the operator, as illustrated in FIGS. 4A and 4B"), Para. 0032 (providing for, "a control, which may be provided on display 14 or may be a separate input may be provided to allow an operator to selectively rotate the ultrasound image so that it is properly oriented for the type of procedure being performed"), and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 3, 4A, 4B, and 4D)).
Regarding claim 14, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho teaches the method of claim 13 (See above discussion), wherein determining that the first edge is gripped by the thumb of the operator comprises determining that the reading from the first sensor exceeds the reading from a second sensor (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14") and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb") and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb"); see also Cho: Claim 18 (providing for a, "function input apparatus included in a mobile terminal … wherein the recognized grip posture changes function and display orientation of a screen"); Col. 3, Lines 22-32 (stating that the, "plurality of touch sensors may be arranged on the surface of the mobile terminal at regular intervals, or the surface of the mobile terminal may divided into a plurality of portions, and then the plurality of touch sensors may be arranged on each portion of the mobile terminal at different intervals according to how frequently the user touches each portion of the mobile terminal when the user holds the mobile terminal. The plurality of portions of the mobile terminal may include a front side, a rear side, an upper portion, a bottom portion, a left side and a right side of the mobile terminal"), Col. 6, Lines 13-34 (providing details on the configuration of a, "right hand of the user … [which] is vertically holding the mobile terminal … [specifically defining] a pattern where the thumb (R1) of the right hand of the user contacts the right side of the mobile terminal"), Col. 7, Lines 19-47, Col. 8, Lines 16-51, and Col. 11, Lines 10-13 (clarifying that when, "a user plays a game using the mobile terminal, the user typically holds the mobile terminal horizontally with both hands, and hence the both hands/horizontal grip posture may correspond to a game function"); Figs. 2A, 2B, 3, 4A, 4B, and 4D)).
Regarding claim 15, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho teaches the method of claim 13 (See above discussion), wherein determining that the first edge is gripped by the thumb of the operator comprises referencing a stored handedness preference (See Pelissier: Claim 5 (specifying that, "the housing is dimensioned to be cradled in a user's hand, the first location is adjacent a finger of a user's left hand when the housing is cradled in the user's left hand, and the second location is adjacent a corresponding finger of the user's right hand when the housing is cradled in the user's right hand") which depends from claim 1 (clarifying that, "the imaging device has a first mode wherein the first function is assigned to a first user control supported on the housing at a first location; and the imaging device has a second mode wherein the first function is assigned to a second user control supported on the housing at a second location"); Paras. 0026-0027 (providing for the apparatus to have a, "control ... which may comprise a switch, push button, or other input device located elsewhere on housing 12, which permits an operator to select between a right-handed operational mode and left-handed operational mode ...[and] an operator can interact with the controls by touching, pressing, or holding a finger close ... the functions of controls 25A, 25B and 25C may be assigned to ... contact sensors, or the like 26A, 26B and 26C that are adjacent to but outside of display 14") and Para. 0033 (specifying that the, "user controls are located where they can be reached with the thumb")).

Claims 2-4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught by Pelissier (US 2009/0198132 A1) in view of a combination of embodiments taught within Cho (US 8055305 B2), as applied to claims 1, 5-7, 10, 11, and 13-15 above, and further in view of a combination of embodiments taught by Schwartz (US 9295444 B2).
	Regarding claim 2, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), and therefore substantially what is taught by claim 2. However, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho fails to teach wherein the computing device is further operable to: switch the ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold. Nevertheless, Schwartz teaches wherein the computing device is further operable to: switch the ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold (See Schwartz: Col. 33, Lines 25-39 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the probe sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally")).
Regarding claim 3, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho and further in view of a combination of embodiments taught by Schwartz teaches the ultrasound device of claim 2 (See above discussion), wherein the ultrasound device expends only enough power to monitor the plurality of sensors while in the sleep mode (See Schwartz: Col. 33, Lines 25-55 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the probe sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally ... A different power state may include a relatively lower ... power state ... this may be accomplished by changing the power state of a certain number of the portions of the probe or other device. For example, when imaging is in a "frozen" state (i.e., no live imaging) the probe's data acquisition and/or wireless interface transmitter circuitry may be turned off")")).
Regarding claim 4, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho and further in view of a combination of embodiments taught by Schwartz teaches the ultrasound device of claim 2 (See above discussion), wherein the computing device is further operable to: power on the display in response to switching the ultrasound device from the sleep mode to the active mode (See Schwartz: Col. 6, Lines 65-66 (stating that, "image data transfer, ... may be transferred between probe 100 and main unit 130"), Col. 32, Lines 5-6 (providing that the, "main unit may include or be in communication with a display unit"), and Col. 33, Lines 25-39 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the pro be sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally")).
Regarding claim 8, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), and therefore substantially what is taught by claim 8. However, a (See Schwartz: Col. 33, Lines 25-39 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the probe sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally")).
Regarding claim 12, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho teaches the method of claim 11 (See above discussion), and therefore substantially what is taught by claim 11. However, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho fails to teach wherein switching, by the computing device, the handheld ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold. Nevertheless, Schwartz teaches wherein switching, by the computing device, the handheld ultrasound device from a sleep mode to an active mode in response to determining that the reading from the first sensor exceeds the threshold (See Schwartz: Col. 33, Lines 25-39 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the probe sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally")).
	The multiple embodiments taught by Pelissier and the multiple embodiments taught by Schwartz are considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging devices. Similarly, the multiple embodiments taught by Cho are considered to be analogous to the claimed invention because they are in the same field of handheld electronic devices having a configurable display. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Pelissier since Pelissier provides in Paragraph 0011 that, "the description and drawings are to be regarded in an illustrative, rather than a restrictive, sense" and in Paragraph 0054 that while, "a number of exemplary aspects and embodiments have been discussed above, those of skill in the art will recognize certain modifications, permutations, additions and sub-combinations thereof." Additionally, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments Schwartz since Schwartz provides in Column 3, Lines 22-27 that, "the description 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught by Pelissier (US 2009/0198132 A1), in view of a combination of embodiments taught within Cho (US 8055305 B2) as applied to claims 1, 5-7, 10, 11, and 13-15 above, and further in view of a combination of embodiments taught by Schwartz (US 9295444 B2) in view of Weitzel (US 10517569 B2).
	Regarding claim 9 a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho teaches the ultrasound device of claim 1 (See above discussion), and therefore substantially what is taught by claim 9. However, a combination of embodiments taught by Pelissier in view of a combination of embodiments taught within Cho fails to teach an ultrasound device further comprising an accelerometer, wherein the computing device is operable to set the first edge as the primary edge based at least in part on a reading from the accelerometer. Nevertheless, Schwartz teaches an ultrasound device further comprising an accelerometer (See Schwartz: Col. 33, Lines 25-39 (stating that similar to, "the probe, a main unit low-power state, a "standby" or "sleep" mode may be activated after some period of inactivity. The period of inactivity may be terminated automatically, by manual intervention, or some combination thereof. For example, in some embodiments a user may simply change the power status of the probe and/or main unit by pressing a button, or merely handling the probe via motion sensing (e.g., using an accelerometer and/or tilt switch, etc.). Also, the power status of the probe and/or main unit may be changed by the probe sensing a grip of the user's hand (e.g., by detecting heat, capacitance change, pressure, etc.). In some embodiments, it may be desirable to use a combination of sensing methods and/or to allow activation by deliberate operator action so it may not be triggered accidentally")) and a combination of embodiments taught by Pelissier further in view (See Pelissier: Para. 0032 (providing for, "an optical sensor [which] is provided to detect the direction of motion of transducer array 20 over the subject. The optical sensor may, for example, comprise an optical sensor of the type used in an optical computer mouse. Apparatus 10 may automatically set the orientation of image 27 based at least in part upon the direction of motion sensed by the optical sensor")); see also Weitzel: Col. 3, Lines 29-35 (clarifying that, "accelerometers or optical scanners … may be integrated ... to track the gross motion of the overall transducer assembly to provide additional information to aid 3D/4D image registration (tracking the trajectory of the device as it is moved over the surface of the skin)")).
	The multiple embodiments taught by Pelissier, the multiple embodiments taught by Schwartz, and the teachings of Weitzel are considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging devices. Similarly, the multiple embodiments taught by Cho are considered to be analogous to the claimed invention because they are in the same field of handheld electronic devices having a configurable display. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Pelissier since Pelissier provides in Paragraph 0011 that, "the description and drawings are to be regarded in an illustrative, rather than a restrictive, sense" and in Paragraph 0054 that while, "a number of exemplary aspects and embodiments have been discussed above, those of skill in the art will recognize certain modifications, permutations, additions and sub-combinations thereof." Additionally, it would have been obvious to someone of ordinary skill in the art before the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balasundaram (US 9541993 B2) providing an electronic device which uses sensors to detect user’s grip intensity.
Suki (US 9350912 B2) providing an electronic device with sensors that change the configuration of a display.
Kim (US 2017/0336970 A1) providing an electronic device with side sensors and a processor configured to modify output to a screen based on input from the sensors.
Lee (US 2017/0322658 A1) providing an electronic device which produces a graphic effect that corresponds to contact from a user.
Park (US 2017/0220176 A1) providing an electronic device with sensors and a controller configured to sense a grip pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793